Citation Nr: 0819634	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  04-31 804A	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease, status post myocardial infarctions 
and coronary artery bypass grafting, to include as secondary 
to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO decision, which 
denied a claim for entitlement to service connection for 
arteriosclerotic cardiovascular disease, status post 
myocardial infarctions and coronary artery bypass grafting, 
and a February 2004 RO decision, which denied a claim for 
entitlement to service connection for PTSD. 

The Board notes that the veteran's September 2003 notice of 
disagreement (NOD) indicated that he also disagreed with the 
September 2002 denial of his claim for service connection for 
resection of skin cancer, right hand, claimed as due to 
exposure to agent orange.  This issue was included in the 
August 2004 statement of the case (SOC).  However, the 
veteran did not list this issue as one that he wished to 
appeal on the September 2004 VA Form 9 Appeal.  Therefore, 
this issue was never perfected for appeal and is not 
currently before the Board. 

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by waivers of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issue of entitlement to service connection for 
arteriosclerotic cardiovascular disease, status post 
myocardial infarctions and coronary artery bypass grafting, 
to include as secondary to PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is a recipient of the combat action ribbon.  

2.  The competent medical evidence of record establishes that 
the veteran has a current diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection 
for PTSD, the benefits sought on appeal have been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The veteran has contended that he has PTSD as the result of 
his active duty service.  See Claim, August 2003.  
Specifically, the veteran reports that, while on active duty, 
he was subject to small arms fire in the Quasar Mountains and 
at Eagle's Nest; he witnessed a man he knew die from a 
grenade explosion; he was subject to mortar attacks; and he 
witnessed the deaths of many people during his approximately 
11 missions in Vietnam in 1969.  See veteran's statement, 
September 2003; VA Medical Center (VAMC) consultation note, 
March 2008.

As an initial matter, it is noted that the claims folder 
contains the veteran's DD Form 215, which reflects that the 
veteran received a combat action ribbon.  As this award is 
indicative of service in combat operations, such as the 
veteran has described, the Board finds that 38 U.S.C.A. 
§ 1154(b) is applicable, and the veteran's claimed stressors 
need not be verified.

In regards to whether the veteran has PTSD as a result of 
that combat, the Board notes that a March 2008 VAMC 
consultation note reveals a recent diagnosis of PTSD.  At 
this time, the veteran reported having nightmares, sleep 
impairment, flashbacks, mood dysphoria, and difficulty 
trusting others.  He stated that he is on guard, easily 
irritated, and feels guilt and a sense of worthlessness.  The 
examiner noted that the veteran appeared anxious with 
congruent effect and assigned him a Global Assessment of 
Functioning (GAF) score of 59.

The Board notes that this diagnosis is supported by other 
VAMC treatment records diagnosing the veteran with PTSD and 
noting that the veteran tested positive for PTSD.  See VAMC 
treatment records, January 2003, February 2003, and February 
2008.  The claims folder also contains a July 2004 Social 
Security Administration (SSA) decision which listed the 
veteran as having PTSD, noting a July 2002 psychological 
evaluation.  The psychologist at this examination interviewed 
the veteran thoroughly and took into account his family, 
personal, and social history, as well as his daily 
functioning and cognitive test results.  See North Carolina 
Department of Health and Human Services psychological 
evaluation report, July 2002.  After diagnosing the veteran 
with major depression, anxiety disorder without panic 
attacks, probable PTSD, and alcohol dependence by history, 
the examiner concluded that the cause of the veteran's mental 
problems may have at least been partially due to being 
Vietnam.   

The Board notes that the veteran underwent a VA examination 
in August 2004 to determine whether he met the criteria for a 
diagnosis of PTSD.  Upon review of the claims file and 
examination of the veteran, the examiner found that the 
veteran exhibited some of the symptoms of PTSD but did not 
meet the full criteria for a PTSD diagnosis.  Specifically, 
he stated that the avoidance symptoms were not met and that 
the veteran denied a decreased interest in social activities.  
In addition, the veteran reported that any feelings of 
detachment or avoidance of activities were related to 
irritability and any fears he has of a shortened life are 
related to his previous heart attacks and surgeries.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In light of the fact that the March 2008 VAMC consultation 
note is significantly more current than the August 2004 VA 
examination report, and is supported by the aforementioned 
treatment records, the Board concludes that the March 2008 
diagnosis of PTSD is the more persuasive evidence.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Therefore, as the Board has recognized the veteran's 
combat experience, and the claims folder contains a current 
diagnosis of PTSD based on a report of an in-service trauma, 
the Board will resolve any and all reasonable doubt in favor 
of the veteran and grant the veteran's claim for entitlement 
to service connection for PTSD.  See Hickson, supra. 


ORDER

Entitlement to service connection for PTSD is granted. 


REMAND

The veteran alleges that he has arteriosclerotic 
cardiovascular disease, status post myocardial infarctions 
and coronary artery bypass grafting, as the result of his 
service-connected PTSD.  See NOD, September 2003.  After a 
thorough review of the veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A February 3, 2005, notice letter was sent to the veteran.  
However, this letter was inadequate in that it did not 
provide the veteran with proper notice of the requirements 
for establishing service connection on a secondary basis.  
Therefore, upon remand, the veteran should be given 
appropriate VCAA notice, according to the aforementioned 
requirements, and notice of the requirements for establishing 
secondary service connection, according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the veteran 
should be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. 
§ 3.310.

2.	Once this and any further evidentiary 
development deemed necessary is 
completed, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the February 2007 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


